PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Neuenschwander et al.
Application No. 16/159,606
Filed: October 12, 2018
For: ENERGY THEFT DETECTION DEVICE

:
:
:	DECISION ON PETITION
:
:
:




This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed January 07, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed August 25, 2020. The issue fee was timely paid on October 23, 2020.  Accordingly, the application became abandoned on October 24, 2020.  A Notice of Abandonment was mailed October 30, 2020. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of Inventor’s Oath/Declaration & substitute statements1, (2) the petition fee of $2100, and (3) a proper statement of unintentional delay. 

This application is being referred to the Office of Data Management for further processing.







/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions


cc: 	John G. Shundy, Jr.
      	100 South 5th Street Suite 600
     	 Minneapolis, MN 55402



    
        
            
        
            
    

    
        1 Petitioner is reminded that applicant should record proof documentary evidence of ownership on or before issue fee payment per 37 CFR 1.46(b)(2) and 3.73(c).